233 Wis.2d 278 (2000)
2000 WI 23
607 N.W.2d 620
STATE of Wisconsin, Plaintiff-Respondent-Petitioner,
v.
Michael M. LONGCORE, Defendant-Appellant.
No. 98-2792-CR.
Supreme Court of Wisconsin.
Oral argument February 10, 2000.
Decided March 10, 2000.
For the plaintiff-respondent-petitioner the cause was argued by Jennifer E. Nashold, assistant attorney general, with whom on the briefs was James E. Doyle, attorney general.
For the defendant-appellant there was a brief and oral argument by William E. Schmaal, assistant state public defender.
*279 ¶ 1. PER CURIAM.
The court is equally divided on the question of whether the decision of the court of appeals should be affirmed or reversed. Chief Justice SHIRLEY S. ABRAHAMSON, Justice WILLIAM A. BABLITCH, and Justice DAVID T. PROSSER would affirm; Justice JON P. WILCOX, Justice ANN WALSH BRADLEY, and Justice DIANE S. SYKES would reverse. Justice N. PATRICK CROOKS did not participate. Accordingly, the decision of the court of appeals is affirmed.